Case 3:19-cv-01977-VLB Document 17 Filed 03/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

BROTHERHOOD MUTUAL CIVIL ACTION No.
INSURANCE COMPANY 3:19 cv 01977 (VLB)
VS.

ST. GEORGE GREEK
ORTHODOX CHURCH OF
NORWALK, CONNECTICUT, INC. MARCH 6, 2020
MOTION TO DISMISS

Pursuant to Federal Rule of Civil Procedure 12(b)(6), the plaintiff Brotherhood
Mutual Insurance Company respectfully moves to dismiss the Third Counterclaim
contained in the defendant’s 2/4/2020 Answer to Complaint and Counterclaim [Doc.
12], for the reason that this Third Counterclaim fails to state a claim upon which relief
may be granted. More specifically, although the Third Counterclaim relies upon claims
of unfair settlement practices in violation of the Connecticut Unfair Insurance Practices
Act to support an action under the Connecticut Unfair Trade Practices Act, the Third
Counterclaim fails to allege facts establishing that any wrongful conduct alleged was
committed or performed “with such frequency as to indicate a general business
practice”, as is required to sustain such a claim. The Third Counterclaim is therefore
legally insufficient and must be dismissed.

WHEREFORE, the plaintiff Brotherhood Mutual Insurance Company respectfully

requests that this Motion to Dismiss be granted.
Case 3:19-cv-01977-VLB Document 17 Filed 03/06/20 Page 2 of 2

THE PLAINTIFF/COUNTERCLAIM
DEFENDANT

BROTHERHOOD MUTUAL
INSURANCE COMPANY

By: __/S/ Jack G. Steigelfest

Jack G. Steigelfest

Fed Bar No. ct 05733

Howard, Kohn, Sprague & FitzGerald LLP
Post Office Box 261798

Hartford, Connecticut 06126-1798

(860) 525-3101

(860) 247-4201

jgs @hksflaw.com

CERTIFICATE OF SERVICE

| hereby that on March 6, 2020, a copy of foregoing Motion to Dismiss was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing the court's CM/ECF System.

By_/S/ Jack G. Steigelfest
